Citation Nr: 0719867	
Decision Date: 07/02/07    Archive Date: 07/13/07	

DOCKET NO.  05-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.   

2.  Entitlement to an initial evaluation in excess of 
10 percent for the postoperative residuals of right knee 
surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to 
February 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is currently productive of forward 
flexion of the thoracolumbar spine no greater than 85 
degrees, with accompanying pain, but no evidence of muscle 
spasm, weakness, fatigue, incoordination, or incapacitating 
episodes.  

2.  The veteran's service-connected postoperative residuals 
of right knee surgery are currently productive of no more 
than slight impairment, with an essentially normal range of 
motion and pain, but no evidence of instability, weakness, or 
incoordination.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, including Diagnostic Codes (Codes) 5237, 5243 (2006).  

2.  The criteria for an initial evaluation in excess of 
10 percent for the postoperative residuals of right knee 
surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.  Part 4, including Diagnostic Codes 5257, 5260, 
5261 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, as well as VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks increased evaluations for 
service-connected degenerative disc disease of the lumbar 
spine and postoperative residuals of right knee surgery.  In 
that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).  

In the case at hand, in a rating decision of February 2005, 
service connection and an initial 10 percent evaluation was 
granted for degenerative disc disease of the lumbar spine.  
That same rating decision granted service connection and an 
initial 10 percent evaluation for the postoperative residuals 
of right knee surgery.  In Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with (as in this case), it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

Degenerative Disc Disease of the Lumbar Spine

At the time of a VA medical examination in January 2005, the 
veteran gave a history of back injury in 1999 while putting 
up tents.  According to the veteran, he currently experienced 
pain in his back which radiated down his right leg.  When 
further questioned, the veteran indicated that his pain 
increased with physical activity, but was relieved by rest 
and pain medication.  Reportedly, the veteran was able to 
function without medication most of the time, and had never 
been incapacitated.  

On physical examination, the veteran's gait was described as 
normal.  Examination of the thoracolumbar spine showed no 
evidence of radiation of pain on movement or muscle spasm.  
There was some tenderness in the left paraspinal lumbar 
muscles, though straight leg raising on the right and left 
was negative.  Range of motion measurements of the lumbar 
spine showed forward flexion to 90 degrees, with extension to 
30 degrees, right and left lateroflexion to 30 degrees, and 
right and left lateral rotation to 30 degrees.  According to 
the examiner, the veteran's range of motion was not limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Nor was there any evidence of intervertebral 
disc syndrome.  Radiographic studies of the veteran's lumbar 
spine showed a normal lordosis, with normal vertebral bodies 
and no evidence of fracture, lesion, or arthritic changes.  
At the time of radiographic examination, the intervertebral 
disc spaces were normal.  Magnetic resonance imagining of the 
veteran's lumbar spine conducted in June 2004 was described 
as normal, with only a minor annular bulge posteriorly at the 
level of the fifth lumbar vertebra and first sacral segment, 
felt to be of questionable significance.  The pertinent 
diagnosis noted was chronic lumbar strain.  

At the time of a subsequent VA orthopedic examination in 
August 2005, it was noted that the veteran's claims file was 
available, and had been reviewed.  When questioned, the 
veteran stated that he was currently treating his low back 
pain with over-the-counter medication, as well as heat 
patches.  The veteran described his current back pain as 
intermittent and stabbing, with a tendency to become 
aggravated by any lifting, prolonged standing, or prolonged 
sitting.  When questioned regarding any problems during 
"flareups," the veteran denied any fatigue, weakness, or 
incoordination.  Similarly denied was any past history of 
incapacitating episodes associated with his lumbar spine 
condition.  The veteran denied any significant bowel or 
bladder dysfunction, though he did report that, on those 
occasions when he would bear down during a bowel movement, he 
experienced increased pain in his low back area and leg.  

On physical examination, the veteran was able to rise from 
lying down and/or a sitting position with ease.  Additionally 
noted was that the veteran could walk across the room with no 
apparent pain, utilizing no assistive devices such as a 
crutch or cane.  Range of motion measurements of the lumbar 
spine showed forward flexion to 85 degrees, with pain 
beginning at 65 degrees throughout the range of motion, and 
extending to 25 degrees at the extreme; right and left 
lateroflexion to 30 degrees, with no pain on the left, but 
some pain on the right at the extreme; and right and left 
rotation to 35 degrees, with pain at the extremes.  Noted at 
the time of examination was some tenderness to palpation over 
the right lower buttocks area, with pain radiating through 
the leg on palpation, but no specific tenderness over the 
lumbosacral spine or paraspinal muscles on the left.  
Examination was similarly negative for evidence of muscle 
spasm.  When questioned, the veteran denied any decreased 
range of motion, weakness, or incoordination in his lumbar 
spine with repetitive use.  Neurological evaluation showed a 
slightly decreased strength in the right quadriceps when 
compared to the left, though the hamstrings were 5/5 
bilaterally.  The pertinent diagnosis noted was of minimal 
bulging at the fourth and fifth lumbar vertebrae, and at the 
fifth lumbar vertebra and first sacral segment, as seen by 
magnetic resonance imagining, with accompanying 
electrodiagnostic evidence of L4-5 and L5-S1 radiculopathy.  
Except as noted in the veteran's history and examination, 
there was no change in active or passive range of motion 
during repeat motion testing, and no additional loss of range 
of motion of the veteran's spine due to pain, weakness, 
impaired endurance, fatigue, incoordination, or flareups.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected degenerative 
disc disease of the lumbar spine where range of motion 
measurements show forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or evidence of 
vertebral body fracture with a loss of 50 percent or more of 
the height.  A 10 percent evaluation is, similarly, indicated 
where there is evidence of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the previous 12 month period.  For purposes of 
evaluation, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by 
a physician.  

An increased rating to 20 percent evaluation would require 
demonstrated evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 
60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  A 20 percent evaluation is, 
similarly, indicated where there is evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the previous 12 
month period.  38 C.F.R. § 4.71a, Codes 5237, 5243 (2006).  

As is clear from the above, the 10 percent evaluation 
currently in effect for the veteran's service-connected 
degenerative disc disease of the lumbar spine is appropriate.  
This is particularly the case given the fact that the veteran 
currently exhibits an essentially normal range of motion of 
the lumbar spine, and no evidence of muscle spasm.  Moreover, 
the veteran has consistently denied any problem with 
incapacitating episodes.  As of the time of a recent VA 
orthopedic examination in August 2005, the veteran denied any 
weakness or incoordination in his lumbar spine on repetitive 
use.  Under the circumstances, the Board finds that an 
increased rating for the veteran's service-connected 
degenerative disc disease of the lumbar spine is not 
warranted.  

Postoperative Residuals of Right Knee Surgery

Turning to the issue of an increased evaluation for the 
service-connected postoperative residuals of right knee 
surgery, the Board notes that, at the time of the 
aforementioned VA medical examination in January 2005, the 
veteran gave a history of three surgeries on his right knee, 
the most recent of which had occurred in 2004.  According to 
the veteran, notwithstanding the aforementioned surgeries, he 
continued to experience pain in his right knee.  However, he 
specifically denied any incapacitating episodes related to 
his right knee condition.  

On physical examination, range of motion of the veteran's 
right knee was from 0 to 140 degrees, and unaffected by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Radiographic studies of the veteran's right knee showed 
normal articulating surfaces of the distal femur, proximal 
tibia, and patella, with no evidence of any arthritic 
changes, fractures, or lesions.  The pertinent diagnosis 
noted was status post surgery to the right knee with 
residuals of recurrent pain, currently asymptomatic.  

At the time of a recent VA orthopedic examination in 
August 2005, which examination involved a full review of the 
veteran's claims file, the veteran complained of pain in his 
right knee with prolonged walking or sitting.  According to 
the veteran, the pain was located on the lateral side of the 
knee, and was best described as a dull ache.  When further 
questioned, the veteran indicated that his pain occurred on 
most days, and was aggravated by certain activities.  
However, with rest, the pain did tend to go away.  When 
questioned regarding problems during "flareups," the veteran 
denied any weakness, decreased range of motion, or 
incoordination.  Reportedly, the veteran's knee occasionally 
locked up, and, at times, felt as if it was going to give 
out.  However, the veteran had never fallen as a result of 
his right knee disability.  According to the veteran, he 
experienced no problems with swelling in his knee, and was 
currently using over-the-counter medication for his pain.  

On physical examination of the right knee, the veteran was 
able to flex actively to 120 degrees, and passively to 140 
degrees, with pain on flexion at 110 degrees throughout the 
range of motion.  Extension was to 0 degrees with no pain.  
Noted at the time of examination was a positive subpatellar 
crepitus, though with a negative McMurray sign.  The 
veteran's right knee joint was stable to varus and valgus 
stress, as well as on anterior and posterior drawer, and no 
effusion was noted.  According to the veteran, he was mainly 
tender over the lateral inferior side of the knee, but not 
over the anterior or medial side.  Significantly, the veteran 
denied any decreased range of motion, weakness, or 
incoordination of his right knee with repetitive use.  

The 10 percent evaluation currently in effect for the 
veteran's service-connected right knee disability 
contemplates the presence of slight knee impairment, as 
characterized by recurrent subluxation and/or lateral 
instability.  A 10 percent evaluation is, similarly, 
indicated where there is a limitation of flexion to 
45 degrees, and/or a limitation of extension to 10 degrees.  

In order to warrant an increased rating to 20 percent 
evaluation, there would need to be demonstrated the presence 
of moderate knee impairment, or, in the alternative, flexion 
limited to 30 degrees, and/or extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2006).  

As is clear from the above, at the time of a VA medical 
examination in January 2005, the veteran exhibited a 
completely normal range of motion of his right knee.  While 
on subsequent VA orthopedic examination in August 2005, 
active range of motion of the right knee was from 0 to 120 
degrees, passive motion was, once again, to 140 degrees.  To 
date, there exists no evidence that the veteran's right knee 
is productive of the moderate impairment requisite to the 
assignment of an increased rating.  Accordingly, the 
veteran's claim for increase must be denied.  

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings 
for knee disability.  However, based on a review of the 
entire evidence of record, such multiple ratings are not for 
application in this case.  More specifically, there is no 
evidence that the veteran has in the past or currently 
suffers from either arthritis or instability of his right 
knee sufficient to warrant the assignment of separate 
ratings.  Nor is there evidence of compensable limitations of 
flexion and extension sufficient to warrant the assignment of 
separate ratings under Diagnostic Codes 5260 and 5261 for the 
periods in question.  See VAOPGCPREC 9-2004 (September 17, 
2004).  In fact, as late as August 2005, and as previously 
noted, the veteran exhibited an active range of motion in his 
right knee from 0 to 120 degrees, with passive motion to 140 
degrees.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran's status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.  

In the present case, in correspondence of December 2004 and 
January 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  
Moreover, where as here, service connection has been granted 
and the initial ratings have been assigned, the claim of 
service connection has been more than substantiated...it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b) is no longer applicable to the 
claims for higher initial ratings for degenerative disc 
disease of the lumbar spine or the postoperative residuals of 
right knee surgery.  See Dingess supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.  

An initial evaluation in excess of 10 percent for the 
postoperative residuals of right knee surgery is denied.  



	                        
____________________________________________
	C. CRAWFORD,
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


